t c memo united_states tax_court best auto sales inc petitioner v commissioner of internal revenue respondent abc autos inc petitioner v commissioner of internal revenue respondent docket nos filed date b gray gibbs for petitioners james f kearney for respondent memorandum findings_of_fact and opinion swift judge these cases are consolidated for trial briefing and opinion respondent determined against petitioners deficiencies in federal income taxes and accuracy-related - - penalties for tax years ending date and as follows best auto sales inc accuracy-- related penalty year ending deficiency sec_6662 a date dollar_figure dollar_figure date big_number -- abc autos inc accuracy-- related penalty year ending deficiency sec_6662 a date dollar_figure dollar_figure date big_number big_number date big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision are whether petitioners are entitled to bad_debt deductions with respect to certain automobile loans whether petitioner abc autos inc is entitled under sec_1_471-2 and sec_1_471-4 income_tax regs to claimed write-downs of its used automobile inventory to the lower_of_cost_or_market and whether petitioners are liable for accuracy-related_penalties under sec_6662 findings_of_fact some of the facts have been stipulated and are so found at the time the petitions were filed the principal_place_of_business for each petitioner was located in tampa florida during the years in issue petitioners owned and operated separate used automobile dealerships petitioners were engaged in the sale of used automobiles to high credit risk purchasers and in financing the purchase of the automobiles at high interest rates eg percent over short repayment periods eg to years typically under the automobile loans that petitioners made the purchasers hereafter debtors of the automobiles were obligated to make installment payments to petitioners ona weekly biweekly semimonthly or monthly basis when loan payments due on petitioners’ automobile loans became delinguent petitioners’ office personnel mailed to the debtors past due notices and demand letters requesting that the delinquent amounts due on the loans be paid if the debtors failed to make the delinquent payments due on the automobile loans within a few days or weeks after notification petitioners initiated repossession of the debtors’ automobiles through a third-party automobile repossession agent after repossession of the automobiles petitioners notified the q4e- debtors by mail that the automobiles would be sold unless the debtors within days made the delinquent loan payments or fully paid off the loans upon failure of the debtors to make the delinquent loan payments or to fully pay off the loans the automobiles would be repurchased by petitioners at what were essentially private sales and the automobiles would be returned to petitioners’ used automobile inventory for resale to retail customers or to wholesalers in this manner many of petitioners’ automobiles were sold repossessed placed back into petitioners’ automobile inventory and resold a number of times occasionally automobiles to be repossessed were not located and occasionally automobiles were voluntarily returned by the debtors for the years in issue petitioners’ books and federal_corporation income_tax returns were prepared using the accrual_method of accounting generally with regard to past due or delinquent automobile loans upon repossession or return of the automobiles securing the loans all but dollar_figure of the outstanding balance due on the loans would be charged off on petitioners’ corporate federal_income_tax returns as business_bad_debt deductions the dollar_figure amount was arbitrary and reflected the value for tax purposes that was allocated by petitioners to each and every repossessed or returned automobile regardless of make year and condition - - with regard to delinguent loans with respect to which the automobiles securing the loans were not located by petitioners’ repossession agent the entire outstanding balance of the loans would be charged off on petitioners’ corporate federal_income_tax returns as business_bad_debt deductions whether a bad_debt tax deduction relating to a particular loan and repossession was claimed on petitioners’ corporate federal_income_tax return for the current tax_year or for the prior tax_year depended on when the loan originated and whether the repossession of the automobile occurred prior to the filing of the tax_return for the prior tax_year with respect toa delinquent loan that had been made in the prior tax_year and where the repossession of the automobile occurred in the current tax_year but prior to the filing of the corporate federal_income_tax return for the prior tax_year the related bad_debt deduction would be claimed by petitioners on the tax_return for the prior tax_year the record is not completely clear as to how the amount of a particular loan chargeoff was calculated for purposes of petitioners’ financial books_and_records some evidence indicates that upon repossession or return of an automobile securing a loan the amount of the chargeoff was calculated in the same manner as it was calculated for tax purposes namely all but dollar_figure of the outstanding balance due on the related loan would be charged off other evidence indicates that for financial book purposes upon repossession of an automobile petitioners determined the wholesale book_value of the automobile and charged off only the difference between the loan balance and the wholesale book_value -- - with respect to a delinquent loan that had been made in the prior tax_year and where the repossession of the automobile occurred in the current tax_year but after the filing of the corporate federal_income_tax return for the prior tax_year the related bad_debt deduction would be claimed by petitioners on the tax_return for the current tax_year for example for the tax_year ending date petitioner abc autos inc abc in november of before filing its corporate federal_income_tax return for its tax_year ending date charged off as bad_debts dollar_figure in automobile loans that were outstanding as of date even though the automobiles securing the loans were repossessed between june and november of in abc’s journal entry of date reflecting the above chargeoff of dollar_figure a written notation is made to the effect that the related loans went bad in june-nov ‘90’ also on abc’s corporate federal_income_tax returns for its tax years ending date and abc’s yearend total basis in its used automobile inventory was written down under sec_1_471-2 and sec_1_471-4 income_tax regs no records were maintained by abc to substantiate how these inventory write-downs were calculated after respondent’s audits were completed on date respondent issued to each petitioner a separate notice of - deficiency for the years in issue in which respondent disallowed the above claimed bad_debt deductions to the extent the deductions claimed on the tax returns were based on delinquent loans with respect to which the automobiles securing the loans were repossessed or returned or identified as unlocatable after the end of the year for which for federal_income_tax purposes the related bad_debt deductions were claimed the total_amounts of petitioners’ claimed bad_debt deductions disallowed by respondent for each year were allowed to petitioners by respondent as bad_debt deductions for the immediately following year respondent also in the notice_of_deficiency issued to abc disallowed the inventory write-downs claimed by abc for its and tax years ’ in addition respondent determined against petitioners accuracy-related_penalties under sec_6662 respondent’s notice_of_deficiency for issued to abc also reflects a related sec_481 adjustment that appears to be mechanical and not in dispute -- g- opinion bad_debt deductions we review for an abuse_of_discretion respondent’s determinations under sec_166 to disallow deductions for debts claimed to be partially worthless and respondent’s determinations in that regard will not be disturbed unless plainly arbitrary or unreasonable 588_f2d_975 sth cir affg tcmemo_1976_209 71_tc_955 citing 25_tc_311 affd per curiam 236_f2d_959 3d cir generally to be entitled to deductions under sec_166 for debts claimed to be partially worthless taxpayers have the burden of proving that based on all the facts and circumstances the portion of the debts with respect to which the deductions are claimed became unrecoverable by the end of the year for which the deductions are claimed austin co v commissioner supra pincite 56_tc_58 affd without published opinion aftr 2d ustc par 9th cir the parties treat and brief the issue as to the allowability of petitioners’ claimed bad_debt deductions relating to the automobile loans under the bad_debt provisions of sec_166 no claim is made that the claimed deductions should be allowed under the loss provisions of sec_165 - the fact that some payments on debts become delinquent standing alone does not establish the worthlessness or uncollectibility of the debts or of any portion thereof 106_tc_184 a taxpayer’s business judgment concerning whether debts ina particular year are partially worthless if clearly supported by facts may be sufficient to prove the partial worthlessness of the debts for a particular year portland manufacturing co v commissioner supra pincite petitioners argue that the alleged sound business judgment of petitioners has been established by the loan delinquencies the automobile repossessions and the inherent nature of the loans made to high credit risk customers we disagree we perceive little sound business judgment in petitioners’ method of charging off the loans in issue rather petitioners’ method was arbitrary and unrelated to the exercise of any meaningful discretion with respect to particular loans essentially because petitioners’ automobile loans were made to high risk customers petitioners would have us treat all of their automobile loans to customers whose cars were repossessed as inherently worthless from the day the loans originated we reject that treatment the facts of loan delinquency and automobile repossession in a year combined with high risk debtors do not automatically establish the full or partial - worthlessness of a loan for the year prior to the year in which the repossession occurred no facts extant at the end of date and have been established by petitioners that would support the disputed claimed bad_debt deductions for those years inventory write-downs sec_471 provides that a taxpayer should use a method_of_accounting for inventory as prescribed by the secretary that clearly reflects the taxpayer’s income inventory should be recorded ina legible manner properly computed summarized and kept as part of the accounting_records of the taxpayer sec_1_471-2 income_tax regs when respondent determines that a taxpayer’s method_of_accounting for inventory under sec_471 is improper the taxpayer has a heavy burden of proving that respondent’s determination is plainly arbitrary and constitutes an abuse_of_discretion 439_us_522 the secretary’s regulations provide that the lower_of_cost_or_market is an acceptable method_of_accounting for inventory sec_1_471-2 income_tax regs under the lower_of_cost_or_market method as of the end of an inventory period eg as of yearend the cost of each item of inventory is compared to its market_value and the lower_of the two is recorded as the basis of that item of inventory for tax purposes sec_1_471-4 income_tax regs if as of yearend the market_value of inventory is lower than its cost the taxpayer writes down the basis of the inventory to the lower market_value thereby reducing gross_income see eg thor power tool co v commissioner supra pincite the write-down of inventory from cost to market_value based on mere estimates is not allowable sec_1_471-2 f income_tax regs an official guide for used automobiles may be used to ascertain the market_value of used automobile inventory for purposes of determining the lower_of_cost_or_market value 60_tc_884 citing revrul_67_107 c b without objective evidence such as books_and_records to substantiate that item-by-item comparisons of cost to market_value were conducted by abc in the calculation of its yearend inventory write-downs we will not disturb respondent’s determination to disallow abc’s claimed inventory write-downs see thor power tool co v commissioner supra pincite import specialties inc v commissioner tcmemo_1982_41 the testimony of abc’s president that at yearend he made estimates of the value of the automobiles does not provide a basis on which the claimed inventory write-downs can be allowed in this case accuracy-related_penalties under sec_6662 accuracy-related_penalties of percent are imposed on underpayments of tax attributable to negligence or to a disregard of federal rules or regulations sec_6662 and b for purposes of sec_6662 the term negligence constitutes a failure to make a reasonable attempt to comply with the internal_revenue_code and the term disregard includes carelessness recklessness and intentional disregard sec_6662 negligence also includes a failure by a taxpayer to keep adeguate books_and_records or to properly substantiate items sec_1_6662-3 income_tax regs petitioners did not make a good_faith attempt to ascertain which loans were worthless at yearend also abc’s failure to maintain records to substantiate its inventory write-downs constitutes negligence under sec_6662 see sec_1_471-2 and f b income_tax regs we sustain respondent’s determination of the sec_6662 penalties to reflect the foregoing decisions will be entered under rule
